Citation Nr: 1625424	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-19 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for status post total left knee replacement with left knee strain and heterotrophic bone formation.  

2.  Entitlement to a rating in excess of 10 percent prior to April 15, 2009 for osteoarthritis of the right knee, and to a rating in excess of 30 percent from June 1, 2010.  (The Veteran had a 100 percent rating in effect for his right knee disability from April 15, 2009 to May 31, 2010.)

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for degenerative arthritis of the left shoulder.

5.  Entitlement to service connection for a right elbow disability.

6.  Entitlement to service connection for a hearing loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a heart condition.

10.  Entitlement to service connection for bilateral eye disorder.

11.  Entitlement to service connection for a right hip disability.

12.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served in the Army Reserves from January 1957 to February 1970 with unverified periods of active duty for training (ACDUTRA).  He also served in the Army National Guard from May 1976 to September 1990 with verified periods of ACDUTRA through 1987.  The Veteran has been awarded service connection for disabilities in conjunction with both his Army Reserve service and his Army National Guard service, thereby establishing his "veteran" status.   

This matter comes before the Board of Veterans Appeals (Board) on appeal from November 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

With regard to the Veteran's service connection claims other than for sleep apnea, all of the claims had been previously denied by prior rating decisions.  The most recently unappealed rating decision was in March 2004.  The Board notes that at the time of the March 2004 rating decision none of the Veteran's service treatment records (STRs) were of record except for a March 10, 1963 periodic examination report.  Subsequently multiple STRs were obtained.  Consequently, the Board finds that the prior rating decisions are not final with regard to the service connection claims currently on appeal.  See 38 C.F.R. § 3.156(c).  Accordingly, these service connection claims will all be decided on a de novo basis.  

Although the Veteran's VBMS electronic file indicates that some of his service treatment records (STRs) were received in September 2014, it is apparent from the record that they were of record and were reviewed by the RO when it issued the April 2010 statement of the case (SOC).

The RO listed an issue as entitlement to service connection for hypertension (claimed as heart condition).  The Veteran currently has hypertension and he currently has a heart disorder.  He underwent a coronary artery bypass grafting (CABG) in 2004.  As these are two separate disabilities, the Board has divided the Veteran's claim into two separate service connection issues, one for hypertension and one for a heart disorder.  

The Board notes that additional medical records have been associated with the Veteran's claims file since the April 2010 SOC.  With regard to the issues decided below, these records are either not relevant or they are duplicative of medical evidence already discussed by the statements of the case.  Accordingly, remand for RO review of this new evidence and issuance of a supplemental statement of the case is not indicated.  

At a September 2007 hearing the Veteran provided testimony regarding several of the claims currently on appeal, even though such claims were not in appellate status at that time.  That hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In May 2010, and again in March 2012, the Veteran requested a hearing regarding the claims currently on appeal.  However, the Veteran failed to report for a scheduled hearing before a VLJ in December 2015.  The hearing request is deemed withdrawn because the Veteran failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. § 20.704 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The record indicates that the Veteran has submitted a notice of disagreement (NOD) with regarding to an August 2013 denial of a claim for medical reimbursement.  As the Veterans Appeals Control and Locator System (VACOLS) indicates that the RO has acknowledged receipt of the NOD and that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238   (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, a remand of the issue pursuant to Manlincon is not warranted in this case.

The issues of entitlement to increased ratings for left and right knee disability, and the issues of entitlement to service connection for left shoulder disability, right elbow disability, hearing loss, tinnitus, bilateral eye disorder, flat feet and right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea did not manifest during a period of active duty for training; competent medical evidence does not demonstrate that any current sleep apnea is otherwise related to any period of service or to any injury during service.

2.  Hypertension did not manifest during a period of active duty for training; competent medical evidence does not demonstrate that the Veteran's hypertension is otherwise related to any period of service or to any injury during service.

3.  A heart condition did not manifest during a period of active duty for training; competent medical evidence does not demonstrate that the Veteran's heart condition is otherwise related to any period of service or to any injury during service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 101(22), 101(23), 101(24), 1110, 1131 (2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101(22), 101(23), 101(24), 1110, 1131 (2014); 38 C.F.R. §§ 3.303 (2015).

3.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 101(22), 101(23), 101(24), 1110, 1131 (2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the claims decided below, the VA's duty to notify was satisfied by March 2008 and June 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the duty to assist, VA has associated with the claims folder the Veteran's available service treatment records, VA treatment records, and private medical records.  The Board notes that the record indicates that there are STRs and service personnel records that are unobtainable.  A March 2012 memorandum detailed the RO's efforts to obtain the STRs.  The Veteran was informed of their unavailability.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims decided below after providing the required notice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Service Connection Law and Regulations

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(22), 101(23), 101(24), 106, 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Although certain chronic disabilities, such as arthritis and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

III.  Sleep Apnea

In April 2010 the Veteran first claimed service connection for sleep apnea.  Private treatment records indicate that the Veteran was first diagnosed with sleep apnea in 2008.  Subsequent private and VA treatment records indicate that the Veteran currently has sleep apnea.  

Although the Veteran asserts that he is entitled to service connection for sleep apnea, he has not asserted that he believes that it first began during service.

The Board has considered the Veteran's lay statements asserting that he has a sleep apnea disability due to his service.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a sleep apnea disability that is a result of service is a complex medical question which falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The most probative evidence of record are the medical records that show that the Veteran first developed sleep apnea many years after discharge from service.  None of the medical records indicate that the Veteran's sleep apnea has any relationship with the Veteran's service.  Thus, with consideration of the Veteran's service medical records, the post service medical records showing sleep apnea first developing many years after discharge from service, and the absence of any medical opinion suggesting a causal link to the Veteran's service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Hypertension

The Veteran reports that he has had hypertension since 1975 or 1976 and that he has been on blood pressure medication ever since.  The Board does not find the Veteran's assertions to be credible.  They are contradicted by a December 1995 VA treatment record that states that the Veteran had borderline hypertension and that he was not on any treatment, and by the medical evidence which shows that hypertension was first diagnosed many years after his September 1990 discharge from the Reserves.  

Although borderline hypertension was noted in an April 1990 VA treatment record prior to the Veteran's discharge from Reserves in September 1990, none of the STRs of record contain a diagnosis of hypertension.  Furthermore, subsequent medical records indicate that the Veteran did not develop hypertension for a number of years thereafter.  A private medical record dated in February 1993 specifically indicates that the Veteran did not have hypertension.  

The earliest medical record showing a diagnosis of hypertension is a September 1998 private treatment record.  Subsequent medical records show diagnosis and treatment of hypertension.  

The most probative evidence of record are the medical records that show that the Veteran first developed hypertension many years after discharge from service.  None of the medical records indicate that the Veteran's hypertension has any relationship with the Veteran's service.  Thus, with consideration of the Veteran's service medical records, the post service medical records showing hypertension first diagnosed years after discharge from service, and the absence of any medical opinion suggesting a causal link to the Veteran's service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

V.  Heart Condition

The STRs show that the Veteran complained of chest pain in July 1977.  These complaints were attributed to an irritable colon.  He also complained of chest pain in August 1987, at which time he was spitting up blood.  No cardiac disability was found, all cardiac testing during service was negative.  

A heart disability was not diagnosed for many years after discharge from service.  In August 1994 the Veteran complained of atypical chest pain.  Cardiac testing at that time was negative.  Private cardiac testing in September 1998 revealed mild left ventricular hypertrophy and trace tricuspid regurgitation.  

The VA medical records indicate that the Veteran underwent a coronary artery bypass graft (CABG( in 2004 and that he currently has ischemic heart disease.  None of the medical records have noted any relationship between the Veteran's current heart disability and his service.    

The Board has considered the Veteran's assertions that his current heart disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a heart disability that is a result of service is a complex medical question which falls outside the realm of common knowledge of a lay person.  See Jandreau.

The most probative evidence of record are the STRs that show that despite the Veteran's complaints of chest pain, tests showed that he did not have a heart disability during any period of service.  Also of great probative value are the post service medical records that show that the Veteran first developed a heart disability many years after discharge from service.  None of the medical records indicate that the Veteran's current heart disability has any relationship with the Veteran's service.  Thus, with consideration of the Veteran's STRs, with the post service medical records showing a heart disability was first diagnosed years after discharge from service, and with the absence of any medical opinion suggesting a causal link to the Veteran's service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disability is denied.


REMAND

The Veteran seeks increased ratings for his service-connected left and right knee disabilities.  Following an April 2010 statement of the case, the Veteran underwent a VA examination of the knees in June 2010.  No supplemental statement of the case regarding the knee claims was issued prior to certification of the Veteran's knee claims to the Board in June 2015.  The Veteran's knee claims must be remanded to the AOJ for issuance of a supplemental statement of the case that considers the pertinent evidence received subsequent to the April 2010 statement of the case.  See 38 C.F.R. § 19.31.  The Veteran has not had a VA examination of the knees since June 2010, on remand the Veteran should be provided a new VA examination of the knees to determine the current nature and severity of his knee disabilities.  

An April 1976 Reserve's periodic examination report contains the earliest indication that the Veteran had bilateral hearing loss.  The Veteran was provided a VA audiological examination in January 2004.  Examination revealed that the Veteran had bilateral hearing loss.  The VA audiologist stated that the etiology of the hearing loss and tinnitus was consistent with the history of military noise exposure.  The examiner indicated that the Veteran worked in Army kitchens for 35 years and that the Veteran reported no occupational noise or recreational noise exposure.  It does not appear that the VA examiner knew that they Veteran's military service consisted of INACDUTRA and ACDUTRA in the Reserves or that the Veteran's civilian job was in construction.  Accordingly, a new VA audiology examination is needed that accurately considers the Veteran's noise exposure history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

An August 1981 STR indicates that the Veteran complained of pain in the left shoulder joint.  The impression was tendonitis.  August 1990 STRs show that the Veteran was pushed into a wall and that he had sharp pain from his left elbow up to his left neck.  The Veteran has been granted service connection for residuals of a left elbow fracture resulting from a motor vehicle accident (MVA) while on ACDUTRA in January 1963.  At a December 2003 VA examination the Veteran attributed his left shoulder disability to that accident.  Medical records from July 1990 have shown the Veteran to have degenerative joint disease of the left shoulder.  The Veteran should be provided a VA examination in order to obtain an opinion regarding whether the Veteran's current left shoulder disability is related to any of the inservice left shoulder complaints or to the MVA the Veteran experienced while on Reserve duty.  

There is a service treatment record from a period of the Veteran's ACDUTRA in July 1976 that indicates that the Veteran fractured his right elbow while on duty.  A September 2011 VA treatment record indicates therapy for the right elbow.  The Veteran must be provided a VA examination of the right elbow so that a medical opinion may be obtained regarding whether the Veteran has had any right elbow disability during the appeal period that is related to the inservice fracture.  

VA treatment records indicate that the Veteran experienced a hole in the retina of his right eye in 1990.  The Veteran was provided a VA examination of the eyes in January 2004.  The Veteran reported that he worked in a mess hall for 38 years.  He said that he used to light the gas tanks which gave off a flash of light and heat and often burnt his eyelashes.  It was noted that the Veteran had a history of trichiniasis and retinal hole of the left eye.  The diagnoses included blepharitis, refractive error, cataract, and trace, non-clinical trichiasis.  However, the VA examiner provided no opinion regarding whether any of the disabilities found are related to service.  Furthermore, the VA examiner did not discuss a November 3, 1985 STR noting that the Veteran had bad, blurry vision.  A new VA examination with the necessary opinion should be obtained.  

The Veteran asserts that he has a hip disability due to injury in service.  There is an STR from a period of ACDUTRA in June 1980 indicating that the Veteran injured his hip.  A January 2008 VA treatment record notes that the Veteran reported injuring his right hip when he fell off a truck during service at Camp Drum in 1977.  VA treatment records in May 2008 indicate that the Veteran had decreased range of motion of the hips and it was noted that the Veteran probably had hip degenerative joint disease.   The Veteran reported pain in his hips on VA examination of the knees in May 2008.  The Veteran should be provided a VA examination to obtain an opinion regarding whether the Veteran has current hip disability that is related to an inservice injury. 

The Veteran asserted at a September 2007 hearing that he had flat feet prior to entry to service.  He said that prior to service his private doctor had given him arch supports to use.  The Veteran reported that he went to sickbay during service for treatment of his flat feet.  The March 1963 periodic examination during the Veteran's Reserve service notes that the Veteran had flat feet.  As noted above, there are no other STRs from the Veteran's period of reserve service from January 1957 to February 1970 available, including no examination report on enlistment.  Recent VA treatment records show that the Veteran currently has pes planus.  Given the Veteran's reports of having flat feet prior to service and the March 1963 diagnosis of flat feet, the Veteran should be provided a VA medical examination in order that a medical opinion can be obtained regarding whether the Veteran had flat feet prior to service and, if so, whether such increased in severity during any of the Veteran's periods of Reserve service.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board notes that he has not been provided the appropriate VCAA notice regarding his left shoulder claim on appeal.  The Veteran should be sent the appropriate VCAA notice.

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice to inform him of the information needed to substantiate his claim for service connection for a left shoulder disability. 

2.  Obtain all updated VA treatment records of the Veteran and associate them with the record.
 
3.  Afford the Veteran a VA examination of the knees to determine the current nature and severity of the residuals of his left and right knee replacements.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should state whether the Veteran has chronic residuals of either knee that consist of severe painful motion or weakness of the affected extremity.

4.  Afford the Veteran a VA examination of the left shoulder.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  The examiner should identify any left shoulder disability present and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left shoulder disability is related to the inservice January 1963 MVA, his reported falling off a truck in service, or any other inservice event or injury.  Reasons and bases for all opinions should be provided.

5.  Afford the Veteran a VA examination of the right elbow.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  If any right elbow disability is found provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has had any right elbow disability that is related to the July 1976 inservice right elbow fracture, or any other inservice event or injury.  Reasons and bases for all opinions should be provided.

6.  Afford the Veteran a VA audiological examination.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  The examiner should note that the Veteran's history of military service since January 1957 only consists of INACDUTRA and ACDUTRA Reserve service.  The Veteran reported that during his Reserve service he worked in the kitchen and he reported exposure to loud kitchen noises.  The examiner should further note that during that time the Veteran's civilian job was working in construction.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's current hearing loss and tinnitus is caused by the Veteran's periods of Reserve service.  Reasons and bases for all opinions should be provided.

7.  Afford the Veteran a VA eye examination.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the any current eye disability first developed during a period of Reserve service and the examiner should discuss the November 1985 STR noting that the Veteran complained of bad, blurry vision.  Reasons and bases for all opinions should be provided.

8.  Afford the Veteran a VA examination of the right hip.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  The examiner should identify any and all right hip disability present and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hip disability is related to the inservice June 1980 complaints of slipping in the kitchen and injuring his hip, his reported falling off a truck and injuring his hips, or any other inservice event or injury.  Reasons and bases for all opinions should be provided.

9.  Afford the Veteran a VA examination of the feet.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should consider the Veteran's reports of having been treated for flat feet prior to service and consider the March 1963 Reserve's periodic examination containing a diagnosis of flat feet.  The examiner should provide an opinion as to whether the flat feet disability clearly and unmistakably preexisted the Veteran's entry into the Reserves in January 1957.  If a flat feet disability clearly and unmistakably preexisted the Veteran's entering the Reserves, is it clear and unmistakable that it did not undergo an increase in its severity (i.e., not chronically worsened in severity beyond its natural progression) during any of the Veteran's periods of INACDUTRA or ACDUTRA?  If the examiner determines that flat feet did not clearly and unmistakably exist prior to service, the examiner should set forth an opinion as to whether it at least as likely as not (i.e., probability of 50 percent or more) that the disability had its onset during service.  Reasons and bases for all opinions should be provided.  

10.  When the development above has been completed, take any additional development action deemed warranted, and then readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case which considers all evidence not previously considered by the AOJ, to include the June 2010 VA examination report.  Then afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


